Citation Nr: 1642813	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-31 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for numbness in the fingers and toes.

2.  Entitlement to service connection for a skin rash and raised welt on back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In regard to the numbness in fingers and toes condition, the Veteran reports pain and numbness in the great right toe.  He reports a crush injury to the great right toe in service.  Service treatment records identify a small chip fracture to the left first toe and it was noted that he reinjured his left toe in November 1968.  (Emphasis added).  An x-ray of the left toe in November 1968 was negative for a new fracture.  In reviewing the evidence of record, the Board is aware that there is a discrepancy in the opinion and rationale provided in the October 2013 VA examination report.  While the October 2013 VA examiner opined that the Veteran's history of numbness in the toes "was less likely than not incurred in or caused by the claimed in-service injury, event, or illness," the examiner indicated in the rationale that "the Veteran's current history of numbness of the toes is related to the chip fracture of left first toe in 1968."  In light of the conflicting medical opinion, the Board will remand the case for another VA examination, to include imaging of both the left and right great toes. 

In regard to the skin condition, the Veteran and his spouse contend that the skin rash and welt on the Veteran's arms, chest, back, and behind the ears are recurrent and appear with sunlight and warm weather; however, on VA examination in October 2013, there was no evidence of a skin condition.  In the November 2012 substantive appeal, the Veteran noted that there was limited sun exposure during the time of year of his previous examination.  The Board notes that there are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  In light of the above, the Board will remand for another VA examination to be conducted during an active phase of the skin condition to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of any numbness of the fingers and toes.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should address the following:

(a)  Is there a disability manifested by numbness of fingers and toes?

(b)  Is it at least as likely as not (50 percent or greater probability) that any numbness of the fingers and toes had its onset in service, or is otherwise related to service, to include as due to presumed exposure to herbicides?

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any skin disability.  

The examination should be scheduled during an active phase of the reported skin disability, to the extent possible.  Also, the examination should include imaging of the left and right great toes.

The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should address the following:

(a)  Identify all diagnosed skin disabilities of the arms, chest, back, and behind the ears.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability, is due to service, to include presumed exposure to herbicides during service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




